DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response date 10/15/2021 has been received and made of record. 
Claims 1, 3-5, 7-9, 11-13, 15, 18, and 19 are amended. 
Claims 1-20 are currently pending in Application 16/677,187.

Response to Arguments
Applicant's arguments with regard to claim 1 (and associated claims 9 and 18, as well as claims depending therefrom) filed 10/15/2021 have been fully considered but they are not persuasive. 
	Applicant argues that Ravi fails to disclose determining an event associated with the first messenger account, based on a profile of the first messenger account and providing information of the event to be displayed in the target image as recited by currently amended claim 1. Examiner respectfully disagrees. The broadest reasonable interpretation of “event” includes the exchange of recent messages, as disclosed by Ravi (Figure 2 and Paragraph [0042]). In fact, dependent claim 4 filed includes “messenger chat content” as a source of event data. Ravi further discloses displaying information regarding recent messages in the augmented display (Figure 2 and Paragraph [0042]). In order to match the image to the messages, profile data is used (Ravi: Paragraphs [0020] and [0037], “determine whether one or more uploaded images or videos associated with one or more social network accounts match one or more images or videos taken by the AR computing device”, “augment the display of target users 124 and 126 in the live video stream, with informational content such as the users' names, places of employment, work titles, and additional information as determined from the matched social network account profiles and/or messaging applications and stores”). 
Ravi and Shoemaker. However, a new grounds of rejection is made in view of Aronsson (US 2012/0026191 A1) as detailed below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 9, 11-12, 14, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ravi (US 2019/0122045 A1).

Regarding claims 1, 17, and 18, Ravi discloses an image management method of a server comprising at least one processor (Ravi: Paragraph [0005], “The one or more images and/or data associated with those one or more images, may be sent to a social networking service, which may then utilize facial recognition technology to determine an account user of the social networking service that corresponds a non-transitory computer-readable storage medium storing a program that is executable by a computer to perform the image management method of claim 1 (Ravi: Figure 7 Element 762, “Memory”, and Claim 17, “computer-readable storage device comprising instructions”) and a computer apparatus (Ravi: Figure 7) comprising: 
	a memory storing computer-readable instructions (Ravi: Figure 7 Element 762, “Memory”, and Claim 17, “computer-readable storage device comprising instructions”); 
	and at least one processor configured to execute the computer-readable instructions (Ravi: Figure 7 Element 760, “Processor”, and Claim 17, “executed by one or more processors”) to: 
	store, in a database, a plurality of face images and a plurality of messenger accounts in association with each other (Ravi: Paragraph [0020], “determine whether one or more uploaded images or videos associated with one or more social network accounts match one or more images or videos taken by the AR computing device”); 
	receive a target image from a user terminal (Ravi: Paragraph [0020], “determine whether one or more uploaded images or videos associated with one or more social network accounts match one or more images or videos taken by the AR computing device”); 
	recognize a face image from the received target image (Ravi: Paragraph [0020], “determine whether one or more uploaded images or videos associated with one or more social network accounts match one or more images or videos taken by the AR computing device”); 
	search the database for a first face image that matches the recognized face image, among the stored plurality of face images, and identify a first messenger account corresponding to the first face image, among the stored plurality of messenger accounts (Ravi: Paragraphs [0020] and [0037], “determine whether one or more uploaded images or videos associated with one or more social network accounts match one or more images or videos taken by the AR computing device”, “augment the display of target users 124 and 126 in the live video stream, with informational content such as the users' names, places of employment, work titles, and additional information as determined from the matched social network account profiles and/or messaging applications and stores”); 
	determining an event associated with the first messenger account, based on a profile of the first messenger account (Ravi: Figure 2 and Paragraph [0042]; the broadest reasonable interpretation of “event” includes the exchange of recent messages);  and 
	providing information of the event to be displayed in the target image (Ravi: Figure 2, messages, and Paragraphs [0037] and [0042], “augment the display of target users 124 and 126 in the live video stream, with informational content such as the users' names, places of employment, work titles, and additional information as determined from the matched social network account profiles and/or messaging applications and stores”, and “Augmentation 204 also includes recent messages that have been exchanged between target user 202 and a user associated with the AR computing device 200”). 

Ravi discloses 2. The image management method of claim 1, wherein the first messenger account is a messenger account of a user of the user terminal, or a messenger account of another user (Ravi: Paragraph [0020], “determine whether one or more uploaded images or videos associated with one or more social network accounts match one or more images or videos taken by the AR computing device”). 

Ravi discloses 4. The image management method of claim 1, wherein the determining the event comprises: 
	determining the event further based on at least one of anniversary information, schedule information, and messenger chat content acquired from the first messenger account (Ravi: Figure 2 and Paragraph [0042], “Augmentation 204 also includes recent messages that have been exchanged between target user 202 and a user associated with the AR computing device 200”). 

Regarding claim 9, Ravi discloses An image management method of a user terminal comprising at least one processor (Ravi: Abstract, “augmented reality computing device”, and Figure 7 Element 760, “processor”), the method comprising: 
	recognizing a face image included in a target image (Ravi: Paragraph [0020], “determine whether one or more uploaded images or videos associated with one or more social network accounts match one or more images or videos taken by the AR computing device”); 
	determining a messenger account associated with the face image (Ravi: Paragraphs [0020] and [0037], “determine whether one or more uploaded images or videos associated with one or more social network accounts match one or more images or videos taken by the AR computing device”, “augment the display of target users 124 and 126 in the live video stream, with informational content such as the users' names, places of employment, work titles, and additional information as determined from the matched social network account profiles and/or messaging applications and stores”); 
	determining an event associated with the first messenger account, based on a profile of the first messenger account (Ravi: Figure 2 and Paragraph [0042]; the broadest reasonable interpretation of “event” includes the exchange of recent messages);  and 
	displaying  information of the event in the target image (Ravi: Figure 2, messages, and Paragraphs [0037] and [0042], “augment the display of target users 124 and 126 in the live video 

Ravi discloses 11. The image management method of claim 9, wherein the determining the messenger account comprises: 
	transmitting the target image to a server that stores, in a database, a plurality of face images and a plurality of messenger accounts in association with the plurality of face images (Ravi: Paragraphs [0020] and [0037], “determine whether one or more uploaded images or videos associated with one or more social network accounts match one or more images or videos taken by the AR computing device”, “augment the display of target users 124 and 126 in the live video stream, with informational content such as the users' names, places of employment, work titles, and additional information as determined from the matched social network account profiles and/or messaging applications and stores”); 
	and receiving, from the server, the information of the first messenger in response to searching the database based the target image (Ravi: Paragraphs [0020] and [0037], “determine whether one or more uploaded images or videos associated with one or more social network accounts match one or more images or videos taken by the AR computing device”, “augment the display of target users 124 and 126 in the live video stream, with informational content such as the users' names, places of employment, work titles, and additional information as determined from the matched social network account profiles and/or messaging applications and stores”). 

Ravi discloses 12. The image management method of claim 9, further comprising: 
	applying a visual effect to the target image based on the event (Ravi: Figure 2 and Paragraph [0042], “Augmentation 204 also includes recent messages that have been exchanged between target user 202 and a user associated with the AR computing device 200”; the broadest reasonable interpretation of applying a visual effect to the target image includes overlaying the information in a box with bullet points per Figure 2; Examiner’s Note: The previously cited NPL reference of Plaugic specifically adds a cake emoji icon to a friend’s username on their birthday). 

Ravi discloses 14. The image management method of claim 9, further comprising: 
	identifying an existing chatroom in which the messenger account participates, or creating a new chatroom in which the messenger account participates (Ravi: Paragraphs [0027] and [0035], “upon identifying a social network account/profile that matches one or more images received from the AR device, an option to create a group including the matched social network user and the AR device user may be presented on the AR device”, “a group of the social network that the social network service account holder is associated with”; the groups are understood to be messaging groups, which are within the broadest reasonable interpretation of chatrooms). 

Ravi discloses 20. The computer apparatus of claim 18, wherein the at least one processor is further configured execute the computer-readable instructions to: 
	identify an existing chatroom in which the messenger account participates, or create a new chatroom in which the first messenger account participates (Ravi: Paragraphs [0027] and [0035], “upon identifying a social network account/profile that matches one or more images received from the AR device, an option to create a group including the matched social network user and the AR device user may be presented on the AR device”, “a group of the social network that the social network service account holder is associated with”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravi as applied to claims 1, 12, and 18 above in further view of Aronsson (US 2012/0026191 A1).

Ravi discloses 3/13/19. The image management method/apparatus of claim 1/12/18. 
	Ravi does not explicitly disclose that determining the event comprises: 
	determining the event based on birthday information included in the profile of the first messenger account (but see Ravi: Paragraphs [0037] “augment the display of target users 124 and 126 in the live video stream, with informational content such as the users' names, places of employment, work titles, and additional information as determined from the matched social network account profiles and/or messaging applications and stores”; this “additional information” from “social network account profiles” would suggest birthday information to a person having ordinary skill in the art). 
	However, Aronsson discloses that determining the event comprises: 
	determining the event based on birthday information included in the profile of the first account (Aronsson: Figure 4 and Paragraph [0028], “In mapping area 14 an "about information" about a person whose face is detected in the reality information is displayed. This "about information" may comprise for example the name of the person, a birthday date of the person, a date information when the person was last met or any kind of specific information related to the person, for example as displayed in FIG. 4, that the person's birthday is tomorrow but, as the user of the augmented reality system will probably not meet the person tomorrow, it is recommended to congratulate today. The information about the person may be fetched from a data base provided in the processing unit 103 or may be retrieved from automatic web searches, facebook lookups and so on based for example on a face recognition technology”). 
	Ravi and Aronsson are analogous art in the same field of endeavor as the instant invention as all are drawn to augmenting displayed information. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Aronsson’s birthday display into the system of Ravi so that the end-user could provide timely birthday greetings. 

Ravi-Aronsson teaches 5. The image management method of claim 3, wherein the providing the information of the event to be displayed in the target image comprises: 
	providing information of a visual effect associated with the event, to be applied to the target image (Ravi: Figure 2 and Paragraph [0042], “Augmentation 204 also includes recent messages that have been exchanged between target user 202 and a user associated with the AR computing device 200”; and Aronsson: Paragraph [0028], “In mapping area 14 an "about information" about a person whose face is detected in the reality information is displayed. This "about information" may comprise . 

Claims 6, 7, 8, 10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravi as applied to claims 1 and 9 above in further view of Shoemaker (US 2015/0227609 A1).

Ravi discloses 6. The image management method of claim 1.
	Ravi does not explicitly disclose:  
	identifying an existing first chatroom in which the first messenger account participates, among a plurality of existing chatrooms; 
	and recommending the identified existing first chatroom as a chatroom for sharing the target image. 
	However, Shoemaker discloses: 
	identifying an existing first chatroom in which the first messenger account participates, among a plurality of existing chatrooms (Shoemaker: Figure 3 and Paragraph [0031], “When a set of people are recognized in a photo 314, and a user group with that exact same member constellation already exists, the existing user group may be detected 315 and user may be given the option 317 to have the new media be shared into the group 350.”); 
	and recommending the identified existing first chatroom as a chatroom for sharing the target image (Shoemaker: Figure 3 and Paragraph [0031], “When a set of people are recognized in a photo .
	Ravi and Shoemaker are analogous art in the same field of endeavor as the invention both are drawn to image recognition and messaging systems. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Shoemaker’s group chatroom identification into the system of Ravi so that media files could be easily shared with relevant parties (Shoemaker: Paragraph [0005]). 

Ravi-Shoemaker teaches 7. The method of claim 6, wherein the recommending the identified existing first chatroom comprises: 
	assigning a highest display priority to the identified existing first chatroom among the plurality of existing chatrooms (Shoemaker: Figure 3 and Paragraph [0031], “When a set of people are recognized in a photo 314, and a user group with that exact same member constellation already exists, the existing user group may be detected 315 and user may be given the option 317 to have the new media be shared into the group 350.”). 

Ravi discloses 8. The image management method of claim 1.
	Ravi does not explicitly disclose:  
	when there is no existing chatroom in which the first messenger account participates, creating a new chatroom to share the target image with the first messenger account.
	However, Shoemaker discloses: 
when there is no existing chatroom in which the first messenger account participates, creating a new chatroom to share the target image with the first messenger account (Shoemaker: Figure 3 and Paragraph [0031], “If any of the faces are recognized, the matching profiles 314 may be used to populate members in a new group 316”). 
	Ravi and Shoemaker are analogous art in the same field of endeavor as the invention both are drawn to image recognition and messaging systems. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Shoemaker’s group chatroom identification into the system of Ravi so that media files could be easily shared with relevant parties (Shoemaker: Paragraph [0005]). 

Ravi discloses 10. The image management method of claim 9.
	Ravi does not explicitly disclose:  
	providing a user interface that allows a user to change the messenger account associated with the face image, to another messenger account.
	However, Shoemaker discloses: 
	providing a user interface that allows a user to change the messenger account associated with the face image, to another messenger account (Shoemaker: Paragraph [0057], “the server system 460 provides the user with two or more identities of user profiles for a face and lets the user select which identity is the correct identity for the face”). 
	Ravi and Shoemaker are analogous art in the same field of endeavor as the invention both are drawn to image recognition and messaging systems. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the Shoemaker’s identification correction into the system of Ravi to allow for correcting mistakes and increasing system reliability. 

Ravi discloses 15. The image management method of claim 9.
	Ravi does not explicitly disclose:  
	providing a chatroom list through a messenger service; 
	and providing a user interface that allows a user to select a chatroom for sharing of the target image from the chatroom list, wherein a display priority is assigned to an existing chatroom in which the messenger account participates, among a plurality of chatrooms in the chatroom list. 
	However, Shoemaker discloses: 
	providing a chatroom list through a messenger service (Shoemaker: Figure 3 and Paragraph [0031], “If any of the faces are recognized, the matching profiles 314 may be used to populate members in a new group 316. When a set of people are recognized in a photo 314, and a user group with that exact same member constellation already exists, the existing user group may be detected 315 and user may be given the option 317 to have the new media be shared into the group 350.”; the system must inherently include a list (or equivalent) of existing groups to which new groups are added); 
	and providing a user interface that allows a user to select a chatroom for sharing of the target image from the chatroom list, wherein a display priority is assigned to an existing chatroom in which the messenger account participates, among a plurality of chatrooms in the chatroom list (Shoemaker: Figure 3 and Paragraph [0031], “If any of the faces are recognized, the matching profiles 314 may be used to populate members in a new group 316. When a set of people are recognized in a photo 314, and a user group with that exact same member constellation already exists, the existing user group may be . 
	Ravi and Shoemaker are analogous art in the same field of endeavor as the invention both are drawn to image recognition and messaging systems. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Shoemaker’s group chatroom identification into the system of Ravi so that media files could be easily shared with relevant parties (Shoemaker: Paragraph [0005]). 

Ravi discloses 16. The image management method of claim 9, further comprising.
	Ravi does not explicitly disclose:  
	providing a chatroom list through a messenger service; 
	and providing a user interface configured to create a new chatroom in which the messenger account participates, and to add the new chatroom to the chatroom list. 
	However, Shoemaker discloses: 
	providing a chatroom list through a messenger service (Shoemaker: Figure 3 and Paragraph [0031], “If any of the faces are recognized, the matching profiles 314 may be used to populate members in a new group 316. When a set of people are recognized in a photo 314, and a user group with that exact same member constellation already exists, the existing user group may be detected 315 and user may be given the option 317 to have the new media be shared into the group 350.”; the system must inherently include a list (or equivalent) of existing groups to which new groups are added; it is further understood from Figure 2 that the groups are listed on the client device); 
	and providing a user interface configured to create a new chatroom in which the messenger account participates, and to add the new chatroom to the chatroom list (Shoemaker: Figure 3 and Paragraph [0031], “If any of the faces are recognized, the matching profiles 314 may be used to populate members in a new group 316. When a set of people are recognized in a photo 314, and a user group with that exact same member constellation already exists, the existing user group may be detected 315 and user may be given the option 317 to have the new media be shared into the group 350.”; the system must inherently include a list (or equivalent) of existing groups to which new groups are added). 
	Ravi and Shoemaker are analogous art in the same field of endeavor as the invention both are drawn to image recognition and messaging systems. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Shoemaker’s group chatroom identification into the system of Ravi so that media files could be easily shared with relevant parties (Shoemaker: Paragraph [0005]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Gomez (US 2013/0142387 A1) describes an augmented reality head-mounted display (HMD) that displays birthday information for friends identified via facial recognition (Gomez.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/IMAD HUSSAIN/               Primary Examiner, Art Unit 2453